1
                                                                                       FILED IN THE

2                                                                                  U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON


3                                                                             Mar 25, 2019
4                                                                                 SEAN F. MCAVOY, CLERK



5                              UNITED STATES DISTRICT COURT
6                             EASTERN DISTRICT OF WASHINGTON

7
     SUSAN U.,1                                            No.     4:18-CV-05058-EFS
8

9                                    Plaintiff,
                                                           ORDER GRANTING PLAINTIFF’S
10                   v.                                    SUMMARY JUDGMENT MOTION
                                                           IN PART AND DENYING
11   COMMISSIONER OF SOCIAL SECURITY,
                                                           DEFENDANT’S SUMMARY
12                                                         JUDGMENT MOTION

13                                   Defendant.
14

15

16           Before the Court, without oral argument, are cross summary-judgment

17   motions.2 Plaintiff Susan U. appeals the Administrative Law Judge’s (ALJ) denial

18   of benefits.3 Plaintiff contends the ALJ: (1) improperly weighed the opinions of

19   Plaintiff’s attending physician, Gary A. Stobbe; (2) improperly attributed to

20   psychologist Abbey Hughes an opinion that Plaintiff “can perform simple repetitive

21   tasks in a predictable work environment with few changes;” (3) improperly weighed

22   the opinion of Certified Rehabilitation Counselor Joe Stuckey; (4) improperly

23   rejected Plaintiff’s subjective testimony; and (5) improperly identified other job

24

25   1   To protect the privacy of social-security plaintiffs, the Court refers to them by first name and last
         initial. See LCivR 5.2(c). When quoting the Administrative Record in this order, the Court will
26       substitute “Plaintiff” for any other identifier that was used.
     2   ECF Nos. 14 & 19.
27   3   See generally ECF No. 14.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 1
1    possibilities.4 The Court has reviewed the administrative record and the parties’

2    briefing. For the reasons set forth below, the Court grants in part5 Plaintiff’s

3    Summary Judgment Motion, ECF No. 14, and remands this case to the ALJ for a

4    decision consistent with this Order.

5                                      I.      Standard of Review

6            On review, the Court must uphold the ALJ’s determination that Plaintiff is

7    not disabled if the ALJ applied the proper legal standards and there is substantial

8    evidence in the record as a whole to support the decision.6 Substantial evidence

9    means more than a mere scintilla, but less than a preponderance.7 It means such

10   relevant evidence as a reasonable mind might accept as adequate to support a

11   conclusion.8 The Court will also uphold the ALJ’s reasonable inferences and

12   conclusions drawn from the record.9

13           In reviewing a denial of benefits, the Court considers the record as a whole,

14   not just the evidence supporting the ALJ’s decision.10 That said, the Court may not

15   substitute its judgment for that of the Commissioner.11 If the evidence supports more

16   than one rational interpretation, a reviewing court must uphold the ALJ’s decision.12

17   Further, the Court “may not reverse an ALJ’s decision on account of an error that is

18

19

20
     4    ECF Nos. 14 at 1–2.
21   5    The Court grants Plaintiff’s Motion “in part” because Plaintiff also requested immediate award
          of benefits, which the Court has not awarded. See ECF Nos. 14 at 8 (“We are asking this [C]ourt
22        to not only remand in order to obtain further development, we respectfully assert the evidence
          warrants not only reversal of the ALJ’s decision: The record also warrants immediate payment of
23        disability benefits to [Plaintiff]”).
     6    Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531
24        (9th Cir.1985)).
     7    Id. at 1110–11 (citation omitted).
25   8    Id. (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir.2009)).
     9    Id. (citing Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.2008)).
26   10   Id.; See Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989).
     11   Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
27   12   Id.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 2
1    harmless.”13 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

2    nondisability determination.”14 The burden of showing that an error is harmful

3    normally falls upon the party attacking the agency’s determination.15

4                            II.     Five-Step Disability Determination

5             The ALJ uses a five-step sequential evaluation process to determine whether

6    an adult claimant is disabled.16 The claimant has the initial burden of establishing

7    entitlement to disability benefits under steps one through four.17 At step five,

8    however, the burden shifts to the Commissioner to show that the claimant is not

9    entitled to benefits.18

10            Step one assesses whether the claimant is currently engaged in a substantial

11   gainful activity.19 If the claimant is, benefits will be denied.20 If not, the ALJ proceeds

12   to the second step.21

13            Step two assesses whether the claimant has a medically severe impairment,

14   or combination of impairments, which significantly limit the claimant’s physical or

15   mental ability to do basic work activities.22 If the claimant does not, the disability

16   claim is denied. 23 If the claimant does, the evaluation proceeds to the third step.24

17            Step three compares the claimant’s impairment to several recognized by the

18   Commissioner to be so severe as to preclude substantial gainful activity.25 If the

19

20   13   Molina, 674 F.3d at 1111 (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055–56 (9th
          Cir. 2006)).
21   14   Id. at 1115 (citation omitted).
     15   Id. at 1111 citing (Shinseki v. Sanders, 556 U.S. 396, 409 (2009)).
22   16   See 20 C.F.R. §§ 404.1520, 416.920.
     17   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
23   18   Id.
     19   20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
24   20   20 C.F.R. §§ 404.1520(b), 416.920(b).
     21   See id.
25   22   20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).
     23   20 C.F.R. §§ 404.1520(c), 416.920(c).
26   24   See id.
     25   20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1520(d), 416.920(a)(4)(iii), 416.920(d). See 404 Subpt. P App.
27        1.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 3
1    impairment meets or equals one of the listed impairments, the claimant is

2    conclusively presumed to be disabled.26 If the impairment does not, the evaluation

3    proceeds to the fourth step.27

4            Step four assesses whether the impairment prevents the claimant from

5    performing work he or she has performed in the past by determining the claimant’s

6    residual functional capacity (RFC).28 If the claimant is able to perform his or her

7    previous work, the claimant is not disabled.29 If the claimant cannot perform this

8    work, the evaluation proceeds to the fifth step.30

9            Step five, the final step, assesses whether the claimant can perform other

10   work in the national economy in light of his or her age, education, and work

11   experience.31 The Commissioner has the burden to show (1) that the claimant can

12   perform other substantial gainful activity, and (2) that a “significant number of jobs

13   exist in the national economy” which the claimant can perform.32 If both of these

14   conditions are met, the disability claim is denied; if not, the claim is granted.33

15                III.    Facts, Procedural History, and the ALJ’s Findings

16           Plaintiff was born on September 30, 1970 and is 48 years old.34 She graduated

17   from high school and attended two years of college, where she acquired certification

18   as a medical assistant.35 Her employment history involved working as a

19   phlebotomist and included other jobs in the medical field.36

20

21

22   26   20 C.F.R. §§ 404.1520(d), 416.920(d).
     27   20 C.F.R. §§ 404.1520(e), 416.920(e).
23   28   20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
     29   Id.
24   30   See id.
     31   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
25   32   Kail v. Heckler, 722 F.2d 1496, 1497–98 (1984); 20 C.F.R. §§ 404.1520(g), 416.920(g).
     33   20 C.F.R. §§ 404.1520(g), 416.920(g).
26   34   ECF No. 14 at 2.
     35   Id.
27   36   Id.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 4
1            On January 5, 2014, Plaintiff filed a Title II application for a period of

2    disability and disability insurance benefits.37 On December 15, 2014, Plaintiff

3    protectively filed a Title XVI application for supplemental security income.38 In both

4    applications, Plaintiff alleged disability beginning on September 11, 2013.39

5    Plaintiff’s claims were initially denied and also denied upon reconsideration.40

6    Plaintiff requested a hearing before an ALJ, which was held on November 7, 2016.41

7    At the hearing, Plaintiff amended the alleged onset date to September 29, 2014.42

8    On February 26, 2016 the ALJ, M.J. Adams, rendered a decision denying Plaintiff’s

9    claim.43

10           At step one, the ALJ found Plaintiff had not engaged in substantial gainful

11   activity since the alleged onset date.44

12           At step two, the ALJ found Plaintiff had the following severe impairments:

13   multiple sclerosis, carpal tunnel syndrome, neurocognitive disorder, obesity, and

14   major depressive disorder with anxiety.45 The ALJ also found that Plaintiff’s

15   headaches, shoulder pain, back pain, vision problems, Willebrand’s disease, fatigue,

16   dizziness, and diarrhea were not severe as defined in the Social Security

17   regulations.46

18           At step three, the ALJ found that Plaintiff did not have an impairment that

19   met the severity of a listed impairment.47

20

21

22   37   Administrative Record (“AR”) 18.
     38   Id.
23   39   Id.
     40   Id.
24   41   Id.
     42   Id.
25   43   AR 34.
     44   AR 20.
26   45   Id.
     46   AR 21–22.
27   47   AR 22–24.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 5
1            At step four, the ALJ found that Plaintiff has the RFC to perform sedentary

2    work, as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a), except that she can

3    frequently reach, handle, and finger.48 She can also occasionally stoop, kneel, and

4    crouch.49 She can never climb, balance, or crawl, and must avoid all exposure to

5    extreme heat and humidity.50 She must avoid concentrated exposures to vibration

6    and workplace hazards.51 She can perform simple, routine tasks and follow short,

7    simple instructions.52 She can do work that needs little or no judgment and could

8    perform simple duties that can be learned on the job in a short period.53 She can

9    work in proximity to co-workers but not in a cooperative or team effort.54 She

10   requires a work environment that has no more than superficial interactions with co-

11   workers and is predictable and with few work setting changes.55 She requires a work

12   environment without public contact.56 Her work cannot require her to track multiple

13   conversations.57

14           When determining Plaintiff’s RFC, the ALJ gave no weight to the August 2014

15   opinion of Joe Stuckey.58 The ALJ gave slight weight to Dr. Stobbe’s September 2014

16   that Plaintiff was unable to resume any type of gainful employment, slight weight

17   to Dr. Stobbe’s September 2014 opinion that Plaintiff met the criteria for impairment

18   Listings, and no weight to Dr. Stobbe’s October 2016 opinion.59 The ALJ gave some

19

20

21   48   AR 25.
     49   Id.
22   50   Id.
     51   Id.
23   52   Id.
     53   Id.
24   54   Id.
     55   Id.
25   56   Id.
     57   Id.
26   58   AR 31.
     59   See AR 30–31. The ALJ refers to “September 2016” opinion of Dr. Stobbe, but the Court believes
27        the ALJ meant to refer to the October 2016 opinion. See AR 730 (October 2016 opinion).



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 6
1    weight to the state agency opinion of Robert Hoskins.60 It is unclear what weight the

2    ALJ assigned to Jerry Gardner and Eugene Kester’s opinion that Plaintiff can

3    perform simple repetitive tasks in the unskilled category and have only superficial

4    contact with public and coworkers.61 The ALJ stated that the ALJ “incorporated” Dr.

5    Abbey Hughes’ opinion that Plaintiff can perform simple repetitive tasks in a

6    predictable work environment with few changes but is limited to jobs that do not

7    require her to track multiple conversations.62

8            At step five, the ALJ found that Plaintiff was unable to perform any past

9    relevant work.63 However, the ALJ found that there are jobs in the national economy

10   that plaintiff can perform, considering her age, education, work experience, and

11   RFC.64

12        The Appeals Council denied Plaintiff’s request for review,65 making the ALJ’s

13   decision the final decision for purposes of judicial review.66 Plaintiff filed this lawsuit

14   on February 2, 2018.67

15                                IV.     Applicable Law & Analysis

16   A.      Plaintiff and Commissioner are correct regarding the relevant
             periods for Plaintiff’s Title II and SSI claims.
17

18           Plaintiff and Commissioner appear to argue regarding the relevant time

19   periods, however, both are correct.68 Plaintiff filed concurrent claims for both Title

20   II and Supplemental Social Security Income (SSI).69 The Commissioner is correct

21

22
     60   AR 29.
23   61   AR 31.
     62   Id.
24   63   AR 32.
     64   AR 32–33.
25   65   AR 33.
     66   42 U.S.C. § 1383(c)(3); 20 C.F.R. §§ 416.1481, 422.210.
26   67   ECF No. 1.
     68   See ECF No. 19 at 4–5 & 20 at 1–2.
27   69   AR 18.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 7
1    that for Title II claims, a claimant must establish an onset date of disability prior to

2    the date of her last insured status, which was December 2014.70 Plaintiff’s alleged

3    onset date is September 29, 2014.71 Plaintiff is also correct, and Commissioner does

4    not appear to dispute, that there is no such requirement for Title XVI claimants

5    seeking SSI.72

6    B.       The ALJ improperly weighed the opinions of Plaintiff’s treating
              physician, Dr. Stobbe, and must further develop the record.
7

8             The Court remands with respect to Dr. Stobbe’s testimony because the ALJ:

9    (1) failed to give sufficient reasons for rejecting Dr. Stobbe’s September 2014 opinion;

10   (2) failed to further develop the record regarding Dr. Stobbe’s opinions; and (3) did

11   not articulate whether the ALJ accounted for Plaintiff’s period of remissions.

12            1.      Dr. Stobe failed to give specific reasons for rejecting Dr. Stobbe’s
                      September 2014 opinion.
13

14            The Social Security Administration favors the opinion of a treating physician
15   like Dr. Stobbe.73 Dr. Stobbe diagnosed Plaintiff with Relapsing-Remitting Multiple
16   Sclerosis (RRMS) in September 2013.74 Dr. Stobbe continued to treat Plaintiff for her
17   RRMS through December 2016.75 Over this time period, Dr. Stobbe documented
18   Plaintiff’s complaints and appearance, monitored her level of pain, and adjusted her
19   medication as needed.76 In weighing medical source opinions in Social Security cases,
20   the Court distinguishes among three types of physicians: (1) treating physicians,
21

22
     70   20 C.F.R. §§ 404.131, 404.315.
23   71   AR 18.
     72   Title II benefits require a claimant to have a work history; if there are enough quarters of credited
24        work, the claimant is “insured” for purposes of Title II and can receive disability insurance
          benefits. SSI eligibility is not based on work history, but on financial need. See Soc. Sec. Ruling
25        83–20, 1983 WL 31249, at *1.
     73   Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007).
26   74   See AR 291–295.
     75   ECF No. 14.
27   76   See AR 291–295, 387 & 391.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 8
1    who treat the claimant; (2) examining physicians, who examine but do not treat the

2    claimant; and (3) non-examining physicians, who neither treat nor examine the

3    claimant.77 Generally, more weight is given to the opinion of a treating physician

4    than to the opinions of non-treating physicians.78

5            The ALJ failed to provide “specific and legitimate reasons” to support his

6    dismissal of Dr. Stobbe’s September 2014 opinion that Plaintiff is unable to work.

7    Where a treating physician’s opinion is not contradicted by another physician, it may

8    be rejected only for “clear and convincing” reasons, and where it is contradicted, it

9    may not be rejected without “specific and legitimate reasons” supported by

10   substantial evidence in the record.79 The ALJ meets this burden by providing a

11   detailed and thorough summary of the facts and conflicting clinical evidence, stating

12   his interpretation thereof, and making findings.80 The ALJ simply stated that

13   “subsequent records” demonstrate Plaintiff’s symptoms are inconsistent with

14   Dr. Stobbe’s opinion.81 The ALJ did not identify any specific inconsistencies or point

15   to any specific records. A plain assertion that the treating physician’s opinion is

16   contradicted by other records does not constitute “specific and legitimate reasons.”82

17

18   77   See Orn, 495 F.3d at 631.
     78   Id. (citation omitted) (“Additional factors relevant to evaluating any medical opinion include: the
19        amount of relevant evidence that supports the opinion and the quality of the explanation
          provided; the consistency of the medical opinion with the record as a whole; the specialty of the
20        physician providing the opinion; and “other factors,” such as the degree of understanding a
          physician has of the other information in the case record, the Social Security Administration’s
21        disability programs, and the Administration’s evidentiary requirements.”)
     79   Id. at 632 (citations omitted).
22   80   Id. (citations omitted); Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (citation
          omitted).
23   81   The ALJ also concluded that: “I must determine an RFC assessment for the relevant period.” AR
          30. The Court assumes the ALJ was referring to Dr. Stobbe’s statement that the he expected
24        Plaintiff’s condition to progressively worsen. AR 397. However, Dr. Stobbe also opined about
          Plaintiff’s condition during the relevant period. Id.
25   82   The Ninth Circuit in Embry v. Bowen concluded that the ALJ failed to meet the burden to provide
          specific legitimate reasons for rejecting a treating physicians opinion where the ALJ summarily
26        stated:
               The opinions of total disability tended [sic] in the record are unsupported by sufficient
27             objective findings and contrary to the preponderant conclusions mandated by those



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 9
              2.      Further development of the record is necessary regarding Dr. Stobbe’s
1
                      opinions.
2
              The ALJ also failed to provide sufficient reasons for rejecting Dr. Stobbe’s
3
     opinions because the ALJ did not know the basis of Dr. Stobbe’s opinion.83 The ALJ
4
     stated that the ALJ gave no weight to October 2016 opinion because it was
5
     conclusory.84 Although an ALJ may reject conclusory opinions, 85 an ALJ fails to
6
     provide clear and convincing reasons for rejecting a physician’s opinion when the
7
     ALJ does not know the basis of the opinion.86 The Court agrees with the ALJ that
8
     Dr. Stobbe’s letter is conclusory, but the ALJ should have developed the record to
9
     determine the basis of Dr. Stobbe’s opinion.87
10
              Dr. Stobbe’s opinions are seemingly inconsistent and ambiguous. In Social
11
     Security cases the ALJ has a special duty to “fully and fairly develop the record and
12
     to assure that the claimant’s interests are considered.” The ALJ’s duty to develop
13
     the record is triggered where there is ambiguous evidence or when the record is
14
     inadequate to allow for proper evaluation of the evidence.88 In assessing Plaintiff’s
15
     subjective testimony, the ALJ concluded: “Dr. Stobbe believed MS had moderately
16
     limited [Plaintiff]” because Dr. Stobbe consistently assigned Plaintiff a score of 3 out
17

18

19             objective findings. The duration of the claimant’s stress treadmill testings and relative
               lack of positive findings, the results of other laboratory and x-ray testing, the objective
20             observations of the physicians of record, all preponderate toward a finding that the
               claimant has never lost the residual functional capacity for light work for any period
21             approaching 12 months.
          See Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988).
22   83   The Court believes that the ALJ meant to refer to Dr. Stobbe’s October 2016 opinion, even though
          the ALJ referred to the “September 2016” opinion. See AR 30–31 & 730.
23   84   AR 31.
     85   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).
24   86   Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996).
     87   Id.; Hankerson v. Harris, 636 F.2d 893, 896 (2d Cir. 1980) (“Before the ALJ can reject an opinion
25        of a ... claimant’s treating physician because it is conclusory, basic principles of fairness require
          that [the ALJ] ... give [the claimant] an opportunity to obtain a more detailed statement”).
26   88   Tonapetyan v. Halter, 242 F.3d 1114, 1150 (9th Cir. 2001) (“In Social Security cases the ALJ has
          a special duty to fully and fairly develop the record and to assure that the claimant’s interests are
27        considered”). See Smolen, 80 F.3d at 1288.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 10
1    of 10 under the Expanded Disability Status Scale (EDSS).89 Therefore, the ALJ

2    concluded, “Dr. Stobbe opined that [Plaintiff’s] MS symptoms had not significantly

3    changed over the course of a year.”90 However, in September 2014, Dr. Stobbe stated

4    that Plaintiff was unable to work because her “severe” RRMS symptoms had

5    “progressed in an unabated fashion.”91 These opinions by Dr. Stobbe are seemingly

6    inconsistent and ambiguous.

7            Plaintiff contends that the ALJ misunderstood the function of the EDDS

8    score.92 The ALJ noted that the EDSS is a method of quantifying disability in MS,

9    and that “EDSS steps 1.0 to 4.5 refer to people with MS who are able to walk without

10   any aid and is based on measurements of impairment in eight functional systems.”93

11   Plaintiff argues that it is unclear whether the EDSS score only relates to difficulty

12   ambulating, rather than fatigue or other symptoms caused by RRMS.94 Dr. Stobbe

13   concluded that fatigue and cognitive issues are among Plaintiff’s worst symptoms.95

14   Based on the record, the ALJ’s conclusion that Dr. Stobbe believed Plaintiff’s RRMS

15   symptoms were unchanged is unsupported. The ALJ should further develop the

16   record regarding Dr. Stobbe’s use of the EDSS score.

17           On remand, the ALJ should conduct an appropriate inquiry into Dr. Stobbe’s

18   opinions by means of subpoena, by submitting further questions to Dr. Stobbe,

19   allowing Plaintiff to obtain a more detailed opinion, or other methods.

20

21

22
     89   AR 27–28.
23   90   AR 28.
     91   AR 396.
24   92   ECF Nos. 14 at 7–8 & 19 at 5.
     93   AR 27.
25   94   ECF No. 20 (citing Multiple Sclerosis Beyond EDSS: Depression and Fatigue, Journal of
          Neurological Sciences, February 1, 2009, Vol. 277, pp. S37¬–41; “Depression, Sleep Disturbances
26        and Anxiety in Patients With Relapsing-Remitting Multiple Sclerosis: A Longitudinal Cohort
          Observation,” Brozek at al.,Psychiatria Damubina, 2017; Vol.29, Supp. 3, pp. 464–468.).
27   95   AR 396–97.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 11
             3.      The ALJ should be mindful on remand to take into account periods of
1
                     remission.
2
     The ALJ should also further develop the record, through inquiry into Dr. Stobbe’s
3
     opinions or otherwise, as to: (1) the frequency and duration of Plaintiff’s RRMS
4
     related exacerbations; (2) the length of the remissions; and (3) the evidence of any
5
     permanent disabilities. RRMS is a progressively disabling condition characterized
6
     by periods of remission and exacerbation.96 Unpredictable temporary remissions
7
     generally will not be considered indicative of medical improvement.97 In evaluating
8
     a claimant with RRMS, the ALJ should consider the three factors listed above. The
9
     ALJ noted that the ALJ understood RRMS is a “progressive” disease but made no
10
     mention of remission periods—therefore it is unclear if the ALJ considered those
11
     periods.
12
     C.      The ALJ incorrectly attributed an opinion that Plaintiff “can perform
13
             simple repetitive tasks in a predictable work environment with few
14           changes” to psychologist Abbey Hughes.

15           The ALJ misstated the opinion of psychologist Abbey Hughes. Dr. Hughes’
16   opinion was the only one the ALJ fully incorporated. The ALJ stated: “I have
17   incorporated the June 2015 opinion of Dr. Hughes that [Plaintiff] can perform simple
18   repetitive tasks in predictable work environment with few changes.”98
19           Dr. Hughes’s June 2015 opinion summary states as follows:
20
             Cognitive testing revealed mild to moderate difficulties with auditory
21           attention, working memory, processing speed, and executive function
             (i.e., divided attention, task switching). Verbal and visual memory were
22           relatively spared. Symptoms are consistent with MS-related
23           impairments and are likely exacerbated by her untreated depression

24
     96   Estes v. Railroad Ret. Bd., 776 F.2d 1436, 1437–8 (9th Cir.1985) (citations omitted).
25   97   20 C.F.R. § 404.1594(c)(3)(iv); Flaten v. Sec. of Health & Human Serv., 44 F.3d 1453, 1462 (9th
          Cir. 1995) (citing to Wilcox v. Sullivan, 917 F.2d 272 (6th Cir. 1990) (finding that an individual
26        diagnosed with multiple sclerosis was continuously disabled from the onset date despite
          intermittent periods of remission that were likely to end under the additional stress of work)).
27   98   AR 31.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 12
              and anxiety. Her presentation is consistent with mild neurocognitive
1
              disorder due to multiple etiologies. At present, her symptoms do not
2             interfere with her activities of daily living (e.g., cooking, cleaning,
              grooming), but do interfere when she attempts to complete more complex
3             tasks (e.g., tracking multiple conversation, completing multi-step
              commands).99
4
     The ALJ also limited Plaintiff to being incapable of tracking multiple conversations
5
     and completing multi-step commands.100
6
              It is possible that the ALJ mistakenly attributed state agency doctors Jerry
7
     Gardner and Eugene Kestner’s opinions to Dr. Hughes. Doctors Gardner and
8
     Kestner opined that Plaintiff could perform “simple repetitive tasks in the unskilled
9
     categories and have only superficial contact with public and coworkers.”101 In light
10
     of their testimony, the ALJ limited Plaintiff to a “predictable work environment with
11
     few changes.”102 However, it is unclear what weight the ALJ assigned to the state
12
     agency opinions. The ALJ stated:
13

14            I have assigned limited evidentiary weight to portions of the State
              agency opinions of Jerry Gardner, Ph.D., and Eugene Kester, Ph.D.
15            that the claimant can perform simple repetitive tasks in the unskilled
              category and have only superficial contact with public and coworkers
16            (2A and 4A). I give significant weight to the portion of Dr. Gardner’s
17            and Dr. Kester’s opinions that the claimant can perform simple
              repetitive tasks in the unskilled category and have only superficial
18            contact with public and coworkers (2A and 4A) . . . .103

19   These inconsistencies make it difficult to determine if the ALJ’s errors are

20   “inconsequential to the disability determination.”104 Where an ALJ fails to

21   accurately discuss testimony favorable to a claimant, the Court cannot consider the

22   error harmless unless it can confidently conclude that no reasonable ALJ could have

23

24
     99    AR 573 (emphasis added).
25   100   AR 31.
     101   Id.
26   102   Id.
     103   Id.
27   104   Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 13
1    reached a different disability determination.105 On remand, these inconsistencies

2    need to be addressed.

3    D.       The ALJ properly discounted the opinion of Certified Rehabilitation
              Counselor Joe Stuckey.
4

5             The ALJ may reject the opinion of other sources, such as social workers or

6    counselors, by providing germane reasons.106 Other sources are “not entitled to the

7    same deference” as acceptable medical sources, such as licensed physicians and

8    psychologists.107

9             Joe Stuckey is a rehabilitation counselor who saw Plaintiff in September and

10   November 2013.108 He also saw Plaintiff in August 2014, the month before her

11   alleged onset date.109 Finally, he saw Plaintiff in November 2014.110 In August 2014,

12   Mr. Stucky stated that Plaintiff’s medical condition has “progressed over time” and

13   that her “severe and chronic medical condition impacts [her] daily life activities and

14   ability to engage in employment in any occupation.”111 Mr. Stuckey also claimed that

15   Plaintiff met the Social Security Administration’s definition of disability.112

16            The ALJ gave a sufficient reason for assigning no weight Mr. Stuckey’s August

17   2014 opinion that Plaintiff was unable to work.113 The ALJ reasoned that

18   Mr. Stuckey’s opinion was a conclusion reserved to the Commissioner.114 A

19

20

21

22   105   See Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir. 2006).
     106   Turner v. Comm’r Soc. Sec. Admin., 613 F.3d 1217, 1223–24 (9th Cir. 2010); Britton v. Colvin,
23         787 F.3d 1011, 1013 (9th Cir. 2015).
     107   Molina, 674 F.3d at 1111.
24   108   AR 370–73, 336–40.
     109   AR 382–85.
25   110   AR 595–602
     111   AR 384.
26   112   AR 384.
     113   AR 31, 382–85.
27   114   AR 31.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 14
1    statement that a Plaintiff is “disabled” or “unable to work” is “an opinion on issues

2    reserved to the Commissioner,” and it is not due “any special significance.”115

3             However, Plaintiff correctly notes that the ALJ did not address the

4    evaluations dated September 2013,116 November 2013,117 and November 2014.118

5    Defendant is correct that an ALJ need not consider evidence that is not significant

6    and probative,119 including evaluations written before the amended alleged onset

7    date.120 However, the November 2014 evaluation was completed after the alleged

8    onset date. Further, an ALJ must consider all evidence in the record, even though

9    the ALJ is “not required to discuss every piece of evidence.”121 It is unclear whether

10   the ALJ considered all the evaluations. On remand, the ALJ shall consider all four

11   evaluations of Mr. Stuckey.

12            The ALJ should be mindful that the Court held supra that the ALJ must

13   further develop the record regarding Dr. Stobbe’s opinions. The ALJ believed the

14   longitudinal record contradicted Mr. Stuckey’s opinion.122 If development of the

15   record reveals an objective basis for Dr. Stobbe’s opinions then the ALJ will need to

16   take this into consideration when evaluating the weight that should be given to

17   Mr. Stuckey’s opinions.

18   E.       The ALJ should reweigh Plaintiff’s subjective testimony.

19
              The ALJ should also re-evaluate Plaintiff’s credibility in light of the fact that
20
     RRMS often follows “periods of remission and exacerbation.”123 Additionally, the ALJ
21
     may need to re-evaluate Plaintiff’s credibility upon further development of the record
22

23   115   20 C.F.R. §§ 404.1527(d), 416.927(d)).
     116   AR 370–73.
24   117   AR 336–40.
     118   AR 595–599.
25   119   Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394–95 (9th Cir. 1984).
     120   AR 336–40 & 370–73.
26   121   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003).
     122   AR 31.
27   123   Estes, 776 F.2d at 1438.



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 15
1    and reassessment. Therefore, the Court need not address Plaintiff’s specific

2    assignments of error related to the ALJ’s credibility determination.

3    F.       The ALJ may need to reassess the hypotheticals posed to the
              vocational expert at step five.
4

5             A hypothetical question posed to a vocational expert “must include ‘all of the

6    claimant’s functional limitations, both physical and mental’ supported by the

7    record.”124 If the hypothetical posed to the vocational expert is not adequate, then

8    the expert’s testimony has no evidentiary value to support a finding that the

9    claimant can perform the identified jobs.125 In light of the Court’s instructions above,

10   the ALJ may need to reassess the hypotheticals posed to the vocational expert.

11                                    V.      ISSUES ON REMAND

12            Remanding for further proceedings is appropriate in this case because the

13   record is not sufficiently developed and it is not clear from the record that the ALJ

14   would be required to find Plaintiff disabled upon augmentation of the record.126 On

15   remand, the ALJ should:

16         1. Conduct an appropriate inquiry into Dr. Stobbe’s opinion that Plaintiff is

17            unable to work because of her RRMS. The ALJ may make this inquiry by

18            means of subpoena, by submitting further questions to Dr. Stobbe, allowing

19            Plaintiff to obtain a more detailed opinion from Dr. Stobbe, or other methods.

20         2. Consider that RRMS is a progressively disabling condition characterized by

21            periods of remission and exacerbation. The ALJ shall develop the record,

22            through further inquiry into Dr. Stobbe’s opinions or otherwise, as to the

23            frequency and duration of Plaintiff’s RRMS related exacerbations, the length

24            of the remissions, and the evidence of any permanent disabilities.

25

26   124   Thomas v. Barnhard, 278 F.3d 947, 956 (9th Cir. 2002).
     125   Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993).
27   126   Benecke v. Barnhart, 379 F.3d 587, 593–96 (9th Cir. 2004).



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 16
1       3. Reassess the opinions of Dr. Abbey Hughes, Dr. Jerry Gardner, and Dr.

2           Eugene Kestner, and resolve the noted inconsistencies.

3       4. Reassess Plaintiff’s credibility if development of the record and reassessment

4           reveals a basis for doing so.

5       5. Reassess whether Plaintiff is capable of performing other jobs, if further

6           development of the record and reassessment reveal a basis for doing so.

7                                     VI.     CONCLUSION

8           Having reviewed the record and the ALJ’s findings, the Court concludes that

9    there are unresolved issues, the record does not clearly require a finding of disability,

10   and further development of the record is required.

11          Accordingly, IT IS HEREBY ORDERED:

12          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is GRANTED

13                 IN PART.

14          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 19, is

15                 DENIED.

16          3.     This matter is REMANDED to the Commissioner of Social Security for

17                 further proceedings consistent with this decision and sentence four of

18                 42 U.S.C. § 405(g).

19          4.     The file shall be CLOSED.

20          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

21   enter judgment in favor of Plaintiff, and provide copies to all counsel.

22          DATED this 25th day of March 2019.

23
                                      s/Edward F. Shea
24                                     EDWARD F. SHEA
                               Senior United States District Judge
25

26

27



     ORDER GRANTING SUMMARY JUDGMENT FOR PLAINTIFF - 17
